Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/17/2021 and 11/19/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the references listed in the information disclosure statements are being considered by the examiner.
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE 
Allowable Subject Matter
Claims 2, 7, 8, 10 and 12 are allowed.
The following is an examiner's statement of reasons for allowance: 
Independent claim 2 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach the features highlighted below, a power converter which is a neutral point clamped type power converter, comprising: 
a first switching module, a second switching module, a third switching module, and a fourth switching module which are electrically connected in series with each other in this order from a positive electrode to a negative electrode, each of the first switching module, the second switching module, the third switching module, and the fourth switching module including a switching element, a package containing the switching element, a first terminal, and a second terminal, the first terminal being electrically connected to a collector of the switching element and exposed to an outside of the package, the second terminal being electrically connected to an emitter of the switching element and exposed to the outside of the package, the package of the second switching module and the package of the third switching module being arranged side by side; 
a first clamp diode, an anode of the first clamp diode being connected to a neutral point of the power converter; 
a second clamp diode, a cathode of the second clamp diode being connected to the neutral point of the power converter; 
a first bus including a first main portion and a first standing portion, 
the first main portion electrically connecting the second terminal of the first switching module and the first terminal of the second switching module, the first main portion being electrically connected to a cathode of the first clamp diode, the first standing portion being provided in an end of the first main portion, the first standing portion standing up with respect to the first main portion; and 
a second bus including a second main portion and a second standing portion, the second main portion electrically connecting the second terminal of the third switching module and the first terminal of the fourth switching module, the second main portion being electrically connected to an anode of the second clamp diode, the second standing portion being provided in an end of the second main portion, the second standing portion standing up with respect to the second main portion, the second standing portion facing the first standing portion of the first bus, 
wherein the package of the second switching module includes a first edge facing the third switching module, 
the first main portion of the first bus extends closer to the third switching module than the first edge of the second switching module, 
the first standing portion of the first bus stands up with respect to the first main portion at a position closer to the third switching module than the first edge of the second switching module, 
the package of the third switching module includes a second edge facing the second switching module, 
the second main portion of the second bus extends closer to the second switching module than the second edge of the third switching module, and 
the second standing portion of the second bus stands up with respect to the second main portion at a position closer to the second switching module than the second edge of the third switching module.
Claims 10-12 depend directly on claim 2 therefore these claims are also allowable as being dependent on an allowable base claim. 

Independent claim 7 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach the features highlighted below, a power converter which is a neutral point clamped type power converter, comprising: 
a first switching module, a second switching module, a third switching module, and a fourth switching module which are electrically connected in series with each other in this order from a positive electrode to a negative electrode, each of the first switching module, the second switching module, the third switching module, and the fourth switching module including a switching element, a package containing the switching element, a first terminal, and a second terminal, the first terminal being electrically connected to a collector of the switching element and exposed to an outside of the package, the second terminal being electrically connected to an emitter of the switching element and exposed to the outside of the package, the package of the second switching module and the package of the third switching module being arranged side by side; 
a first clamp diode, an anode of the first clamp diode being connected to a neutral point of the power converter; 
a second clamp diode, a cathode of the second clamp diode being connected to the neutral point of the power converter; 
a first bus including a first main portion and a first standing portion, the first main portion electrically connecting the second terminal of the first switching module and the first terminal of the second switching module, the first main portion being electrically connected to a cathode of the first clamp diode, the first standing portion being provided in an end of the first main portion, the first standing portion standing up with respect to the first main portion; and 
a second bus including a second main portion and a second standing portion, the second main portion electrically connecting the second terminal of the third switching module and the first terminal of the fourth switching module, the second main portion being electrically connected to an anode of the second clamp diode, the second standing portion being provided in an end of the second main portion, the second standing portion standing up with respect to the second main portion, the second standing portion facing the first standing portion of the first bus, 
wherein the clamp diode module includes a third terminal, the third terminal being electrically connected to the anode of the first clamp diode and exposed to the outside of the package, the third terminal including a third edge of the third terminal, the third edge being closest to the second switching module among edges of the third terminal, 
the first main portion of the first bus includes a first region and a second region, the first region being located farther than the third edge of the third terminal of the clamp diode module in the third direction when viewed from the first terminal of the second switching module, the second region being located closer than the third edge of the third terminal of the clamp diode module in the third direction when viewed from the first terminal of the second switching module, and 
the first standing portion of the first bus is not provided in the first region, and the first standing portion of the first bus is provided in at least a part of the second region.
Independent claim 8 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach the features highlighted below, a power converter which is a neutral point clamped type power converter, comprising: 
a first switching module, a second switching module, a third switching module, and a fourth switching module which are electrically connected in series with each other in this order from a positive electrode to a negative electrode, each of the first switching module, the second switching module, the third switching module, and the fourth switching module including a switching element, a package containing the switching element, a first terminal, and a second terminal, the first terminal being electrically connected to a collector of the switching element and exposed to an outside of the package, the second terminal being electrically connected to an emitter of the switching element and exposed to the outside of the package, the package of the second switching module and the package of the third switching module being arranged side by side; 
a first clamp diode, an anode of the first clamp diode being connected to a neutral point of the power converter; 
a second clamp diode, a cathode of the second clamp diode being connected to the neutral point of the power converter; 
a first bus including a first main portion and a first standing portion, the first main portion electrically connecting the second terminal of the first switching module and the first terminal of the second switching module, the first main portion being electrically connected to a cathode of the first clamp diode, the first standing portion being provided in an end of the first main portion, the first standing portion standing up with respect to the first main portion; 
a second bus including a second main portion and a second standing portion, the second main portion electrically connecting the second terminal of the third switching module and the first terminal of the fourth switching module, the second main portion being electrically connected to an anode of the second clamp diode, the second standing portion being provided in an end of the second main portion, the second standing portion standing up with respect to the second main portion, the second standing portion facing the first standing portion of the first bus; and 
a neutral point bus electrically connected to at least the anode of the first clamp diode, 
wherein the first main portion includes a region that is covered with the neutral point bus and a region that is not covered with the neutral point bus, and 
the first standing portion is not provided in the region that is covered with the neutral point bus in the first main portion, and 
the first standing portion is provided in at least a part of the region that is not covered with the neutral point bus in the first main portion.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ying et al. (U.S. Pre-Grant Publication No.: US 20140254228 A1) discloses a three-level converter includes at least one phase bridge arm, each including an upper-half and a lower-half bridge arm circuit modules. The upper-half bridge arm circuit module includes a first and a second switch units that are in series connection, and a first diode unit. The lower-half bridge arm circuit module includes a third and a fourth switch units that are in series connection, and a second diode unit. The first and second diode units are connected to the neutral point of the capacitor unit; the second and third switch units are connected to the alternating-current terminal; The first and the fourth switch unit is respectively connected to the positive terminal and negative terminal of the direct-current bus; the capacitor unit is connected to the direct-current bus between the positive and negative terminals. The two modules are disposed side by side and facing each other.
Ono et al. (U.S. Patent No.: US 8111530 B2) discloses the 3-level power converter performs on/off control of first to fourth switching elements 1 to 4 so as to output a 3-level voltage from an AC output terminal AC, wherein the power converter has a first module 11 including the first and fourth switching elements 1 and 4 as a configuration unit, a second module 12 including the second and third switching elements 2 and 3 as a configuration unit, a third module 14 including a first coupling diode 5 as a configuration unit, and a fourth module 13 including a second coupling diode as a configuration unit, and the second module 11, the fourth module 14, the third module 13, and the first module 11 are sequentially arranged in a line from a position near the AC output terminal AC.
Li et al. (U.S. Pre-Grant Publication No.: US 20140111959 A1) discloses a laminated busbar arrangement for use in a three-level power converter and a power converter. The laminated busbar arrangement comprises a first layer of busbar comprising a neutral-point sub busbar configured to make electrical connections between respective components in the three-level power converter and a neutral-point potential; a second layer of busbar comprising a plurality of sub busbars configured to make electrical connections between the respective components in the three-level power converter and a positive direct current (DC) input, a negative DC input and an alternating current (AC) input/output in the three-level power converter, and between respective semiconductor switching components.
Sakamoto et al. (U.S. Patent No.: US 6028779) discloses a power inverter device which can reduce surge voltages in all of the operating conditions thereof and has a simple structure, in a neutral point clamped 3 level type power inverter device formed by connecting semiconductor switching elements, diodes and smoothing use capacitors connected via plate shaped conductors, a first plate shaped conductor connects the diodes and the smoothing use capacitors and a plurality of plate shaped conductors connecting the elements are disposed over the first plate shaped conductor and separated from it by an insulating material.
Nakayama et al. (U.S. Pre-Grant Publication No.: US 20090219696 A1) discloses a power conversion device comprising: a first semiconductor element connected between an AC terminal and a positive terminal of a DC power source and that constitutes a positive side arm, and a second semiconductor element connected between the AC terminal and a negative terminal of the DC power source and that constitutes a negative side arm, power conversion being performed between the DC power source and the AC terminal by turn-on/off operation of the semiconductor element; and a laminated bus bar that connects the semiconductor element constituting the positive side arm and the DC power source, connects the semiconductor element constituting the negative side arm and the DC power source, connects the semiconductor element constituting the positive side arm and the semiconductor element constituting the negative side arm, and includes laminated electrically conductive bus bars with an insulating material sandwiched therebetween.
CONTACT INFORMATION
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HTET Z. KYAW whose telephone number is (571) 270-5391. The examiner can normally be reached on MON-FRI: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on (571) 272- 3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Htet Z. Kyaw/ (05/03/2022)
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837